
	
		II
		110th CONGRESS
		1st Session
		S. 2437
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2007
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Dr. Luis A.M. Gonzalez and Dr. Virginia
		  Aguila Gonzalez.
	
	
		1.Permanent resident status for
			 Dr. Luis A.M. Gonzalez and Dr. Virginia Aguila Gonzalez
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act
			 (8 U.S.C. 1151), Dr. Luis A.M. Gonzalez and Dr. Virginia Aguila Gonzalez shall
			 each be eligible for issuance of an immigrant visa or for adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Dr. Luis A.M.
			 Gonzalez and Dr. Virginia Aguila Gonzalez enter the United States before the
			 filing deadline specified in subsection (c), they shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 (8 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the applications for issuance of an immigrant visa or the
			 application for adjustment of status are filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of immigrant visas or permanent resident status to Dr. Luis A.M.
			 Gonzalez and Dr. Virginia Aguila Gonzalez, the Secretary of State shall
			 instruct the proper officer to reduce by 2, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the aliens’ birth under section 203(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of the aliens’ birth under section 202(e) of such Act (8 U.S.C.
			 1153(e)).
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Dr. Luis A.M. Gonzalez and Dr. Virginia Aguila Gonzalez shall not, by virtue
			 of such relationship, be accorded any right, privilege, or status under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
			
